Michael A Bentz DDS PC

Profit and Loss
January 1 - October 21, 2019

Income

Patient Fees
Total Income
Cost of Goods Sold

Cost of Goods Outside services

Total Cost of Goods Sold
Gross Profit
Expenses
Advertising
ask my accountant
Automobile Expense
Bank/Credit Card Fees
NSF Fees
Total Bank/Credit Card Fees
Charity Donations
Computer & Software
Contract Labor
Dues & Subscriptions
Employee Benefits

Insurance

Disbility/Long Tern Insurance

insurance - Malpractice
Medical Insurance Off
Workman's Comp
Total Insurance
Interest
interest Expense
Total Interest
Lease Expense
Legal & Professional Fees
Meals and Entertainment
Office Expenses
Operating Supplies
Outside Services
Payroll Expenses
Salaries Officers
Taxes
CO Unemployment Tax
Federal Taxes (941/944)

Federal Unemployment (940)

Total Taxes

Total

330,394.80
$ 330,394.80

13,879.00
13,879.00
$ 316,515.80

 

4,808.10

0.00

0.00

6,779.19

1,564.77

$ 8,343.96
103.59

622.38

20,888.25

539.00

350.00

2,347.00

2,987.68

1,224.75

4,306.82

3,626.94

$ 14,493.19
4,006.65

12,816.08

$ 16,822.73
37,999.17

5,514.78

2,882.77

10,870.68

28,266.07

4,652.00

-2,043.44

25,000.00

 

372.04

5,145.56

127.67

$ 5,645.27

 

 
Wages
Total Payroll Expenses $
Postage & Shipping
Promotional
Rent or Lease
Repair & Maintenance
Supplies
Taxes & Licenses
Property Tax
Total Taxes & Licenses $
Telephone
Uncategorized Expense
Utilities
Total Expenses $
Net Operating Income
Other Expenses
Penalties & Settlements

Total Other Expenses $
Net Other Income $
Net Income $

Monday, Oct 21, 2019 04:23:04 PM GMT-7 - Cash Basis

42,262.00
70,863.83
587.36
1,561.22
4,265.93
868.50
10,091.22

750.00
750.00
11,976.07
0.00
4,753.07
262,873.87
§3,641.93

2,178.86
2,178.86
2,178.86
51,463.07

 
